MEMORANDUM OPINION

                                            No. 04-10-00734-CR

                                  IN RE Daniel Chacon RODRIGUEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: November 3, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 14, 2010, relator Daniel Chacon Rodriguez filed a petition for writ of

mandamus. The court has considered relator’s petition and is of the opinion that relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See

TEX. R. APP. P. 52.8(a).

                                                                      PER CURIAM

DO NOT PUBLISH




           1
          This proceeding arises out of Cause No. 99-250, styled State of Texas v. Daniel Chacon Rodriguez, in the
216th Judicial District Court, Kerr County, Texas, the Honorable Keith Norman Williams presiding.